DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1, 3-16, and 21-25 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a magnetoresistive device comprising: a free region configured to have a first magnetic state and a second magnetic state, wherein the device stores a first value when the free region is in the first magnetic state and the device stores a second value when the free region is in the second magnetic state; and a spin-Hall (SH) material proximate to at least a portion of the free region, wherein current through the SH material generates spin current in a direction perpendicular to a plane between the SH material and the free region; wherein the device is configured such that current may be passed through the SH material without passing through the free region, in combination with other claimed features, as recited in independent claim 1.  Claims 3-10 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 11, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a magnetoresistive device comprising: a free region configured to have a first magnetic state and a second magnetic state, wherein the device stores a first value when the free region is in the first 
Regarding claim 21, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a magnetoresistive device comprising: a spin-Hall (SH) material that radially covers at least about 180° of the free region, in a plane perpendicular to an interface of the SH material and the free region, wherein the SH material covering a first radial portion of the free region has a thickness greater than the SH material covering a second radial portion of the free region, in combination with other claimed features, as recited in independent claim 21.  Claims 22-25 are dependent upon independent claim 21, and are therefore allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

			      
        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 27, 2021